Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated October 15, 1991 (People v Brooks, 176 AD2d 812, affd 79 NY2d 1043, cert denied 506 US 899), affirming a judgment of the County Court, Nassau County, rendered October 1, 1987, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Sullivan, Rosenblatt and O’Brien, JJ., concur.